Case 4:18-cv-01044-HSG Document 267-2 Filed 09/03/19 Page 1 of 4

EXHIBIT J
Case 4:18-cv-01044-HSG Document 267-2 Filed 09/03/19 Page 2 of 4

James Pistorino

 

From: mail@sf-notifications.com on behalf of Ann Draper <mail@sf-notifications.com>
Sent: Tuesday, October 23, 2018 11:34 PM
To: James Pistorino
Subject: TechShop v Rasure - Production of Docs in Range DRO56049-DR056094
James,
Ann Draper has sent you files. Expires 10/30/18

A note from Ann :
| am sending you a ShareFile link for delivery of documents in the Bates# range DRO56049-DR056094,

which are being produced in response to Plaintiffs Request for Production of Documents.

The .ZIP file for this Batch contains the website pages and logos that we discussed today. These consist
of PDF printouts of each image or vector file and the original source is included as a PDF attachment.
These are classified attorneys eyes only but | was unable to apply the legend without impairing the
presentation of the images. | will try to resolve that tomorrow and send updated PDFs.

Ann Draper

Trouble with the above link? You can copy and paste the following URL into your

web browser:
httos://draperlawoffices sharefile.com/d-f6d1073860484100

ShareFile is a tool for sending, receiving, and organizing your business files online. It can be used as a
password-protected area for sharing information with clients and partners, and it's an easy way to send files that
are too large to e-mail.

Powered By Citrix ShareFile 2018
Case 4:18-cv-01044-HSG Document 267-2 Filed 09/03/19 Page 3 of 4

 

James Pistorino

———— a SS a ere
From: mail@sf-notifications.com on behalf of Ann Draper <mail@sf-notifications.com>
Sent: Wednesday, October 24, 2018 12:26 AM
To: James Pistorino
Subject: TechShop v Rasure - Production of Documents DRO56095-056497
James,
Ann Draper has sent you files. Expires 10/30/18

A note from Ann :
| am sending you a ShareFile link for delivery of documents Bates# DRO56095-056497, which are being
produced in response to Plaintiffs Request for Production of Documents.

The .ZIP file for this Batch contains emails from Joe Murphy's personal gmail account that may be
responsive to your requests. Most have little or no relevance. These are classified attorneys eyes and
the appropriate legend has been applied.

Ann Draper

Trouble with the above link? You can copy and paste the following URL into your web br

OWSET:
https://draperlawoffices. sharefile.com/d-5a87478d90fa4882

ShareFile is a tool for sending, receiving, and organizing your business files online. It can be used as a
password-protected area for sharing information with clients and partners, and it's an easy way to send files that
are too large to e-mail.

Powered By Citrix ShareFile 2018
Case 4:18-cv-01044-HSG Document 267-2 Filed 09/03/19 Page 4 of 4

James Pistorino

From: mail@sf-notifications.com on behalf of Ann Draper <mail@sf-notifications.com>
Sent: Wednesday, October 24, 2018 11:47 PM
To: James Pistorino
Subject: TechShop v Rasure - Production of Documents DRO56498-DR056907
James,
Ann Draper has sent you files. Expires 10/31/18

A note from Ann :
| am sending you a ShareFile link for delivery of documents Bates# DRO56498-DR056907, which are

being produced in response to Plaintiffs Request for Production of Documents.

The .ZIP file for this Batch contains emails from John Hunt's personal gmail account that may be
responsive to your requests, as well as some emails that predate Mr. Hunt's employment and are
included because they in some manner relate to TechShop or the maker community. These are
classified attorneys eyes and the appropriate legend has been applied.

Ann Draper

Trouble with the above link? You can copy and paste the following URL into your
web browser:
https://draperlawoffices sharefile.com/d-7b4384c979a64ad2

ShareFile is a tool for sending, receiving, and organizing your business files online. It can be used as a
password-protected area for sharing information with clients and partners, and it's an easy way to send files that
are too large to e-mail.

Powered By Citrix ShareFile 2018
